     Case 2:20-cr-00289-MWF Document 27 Filed 07/29/20 Page 1 of 6 Page ID #:102



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     SHAWN T. ANDREWS (Cal. Bar No. 319565)
4    Assistant United States Attorney
     Violent and Organized Crime Section
5         1300 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6104
7         Facsimile: (213) 894-3713
          E-mail:    shawn.andrews@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                           UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,               CR No. 20-289-MWF

13              Plaintiff,                   STIPULATION REGARDING REQUEST FOR
                                             (1) CONTINUANCE OF TRIAL DATE AND
14                    v.                     (2) FINDINGS OF EXCLUDABLE TIME
                                             PERIODS PURSUANT TO SPEEDY TRIAL
15   MICAH TILLMON,                          ACT

16              Defendant.                   CURRENT TRIAL DATE: September 15,
                                             2020
17
                                             [PROPOSED] TRIAL DATE: February 9,
18                                           2021
19

20        Plaintiff United States of America, by and through its counsel

21   of record, the United States Attorney for the Central District of

22   California and Assistant United States Attorney Shawn T. Andrews, and

23   defendant MICAH TILLMON (“defendant”), by and through his counsel of

24   record, Deputy Federal Public Defender Carel Alé, hereby stipulate as

25   follows:

26        1.    The Indictment in this case was filed on July 14, 2020.

27   The defendant first appeared before a judicial officer of the court

28   in which the charges in this case were pending on July 1, 2020.               The
     Case 2:20-cr-00289-MWF Document 27 Filed 07/29/20 Page 2 of 6 Page ID #:103



1    Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

2    trial commence on or before September 22, 2020.         On July 21, 2020,

3    the Court set a trial date of September 15, 2020.

4         2.     Defendant is released on bond pending trial.

5         3.     The parties estimate that the trial in this matter will

6    last approximately two to three days.

7         4.     By this stipulation, defendant moves to continue the trial

8    date to February 9, 2021.

9         5.     This is defendant’s first request for a continuance.
10        6.     Defendant requests the continuance based upon the following
11   facts, which the parties believe demonstrate good cause to support
12   the appropriate findings under the Speedy Trial Act.
13               a.   Defendant is charged with one count of violating 18
14   U.S.C. § 844(i), Arson of a Building Used in and Affecting Interstate
15   Commerce.
16               b.   Defense counsel is presently scheduled to be in

17   several trials that will conflict with her preparation in this case:

18   1) a depredation against government property case beginning on August
19   18, 2020, United States v. Gutierrez, CR 19-54-TJH; 2) a conspiracy

20   to distribute controlled substances case beginning on August 25,

21   2020, United States v. Luna, CR 19-366-AB; 3) a distribution of

22   controlled substances case beginning on September 22, 2020, United

23   States v. Espinoza, CR 19-361-CJC; 4) a distribution of controlled

24   substances resulting in death case beginning October 6, 2020, United

25   States v. Madi, CR 18-846-PSG; and 5) a felon in possession of a

26   firearm and ammunition case beginning on December 8, 2020, United

27   States v. Morris, CR 17-270-JAK.

28

                                          2
     Case 2:20-cr-00289-MWF Document 27 Filed 07/29/20 Page 3 of 6 Page ID #:104



1               c.     Accordingly, defense counsel represents that she will

2    not have the time that she believes is necessary to prepare to try

3    this case on the current trial date.

4               d.     In light of the foregoing, defense counsel also

5    represents that additional time is necessary to confer with her

6    client, conduct and complete an independent investigation of the

7    case, conduct and complete additional legal research including for

8    potential pre-trial motions, review the discovery and potential

9    evidence in the case, and prepare for trial in the event that a
10   pretrial resolution does not occur.
11              e.     Defense counsel represents that failure to grant the
12   continuance would deny her reasonable time necessary for effective
13   preparation, taking into account the exercise of due diligence.
14              f.     Defendant believes that failure to grant the
15   continuance will deny him continuity of counsel and adequate
16   representation.
17              g.     The government does not object to the continuance.
18              h.     The requested continuance is not based on congestion
19   of the Court’s calendar, lack of diligent preparation on the part of

20   the attorneys for the government or the defense, or failure on the

21   part of the attorney for the government to obtain available

22   witnesses.

23        7.    For purposes of computing the date under the Speedy Trial

24   Act by which defendant’s trial must commence, the parties agree that

25   the time period from the date the Court issues the order associated

26   with this stipulation to February 9, 2021, inclusive, should be

27   excluded pursuant to 18 U.S.C. §§ 3161 (h)(7)(A), (h)(7)(B)(i), and

28   (h)(7)(B)(iv) because the delay results from a continuance granted by

                                          3
     Case 2:20-cr-00289-MWF Document 27 Filed 07/29/20 Page 4 of 6 Page ID #:105



1    the Court at defendant’s request, without government objection, on

2    the basis of the Court’s finding that: (i) the ends of justice served

3    by the continuance outweigh the best interest of the public and the

4    defendant in a speedy trial; (ii) failure to grant the continuance

5    would be likely to make a continuation of the proceeding impossible,

6    or result in a miscarriage of justice; and (iii) failure to grant the

7    continuance would unreasonably deny defendant continuity of counsel

8    and would deny defense counsel the reasonable time necessary for

9    effective preparation, taking into account the exercise of due
10   diligence.
11        8.    Nothing in this stipulation shall preclude a finding that
12   other provisions of the Speedy Trial Act dictate that additional time
13   periods be excluded from the period within which trial must commence.
14   //
15   //
16   //
17

18
19

20

21

22

23

24

25

26

27

28

                                          4
     Case 2:20-cr-00289-MWF Document 27 Filed 07/29/20 Page 5 of 6 Page ID #:106



1    Moreover, the same provisions and/or other provisions of the Speedy

2    Trial Act may in the future authorize the exclusion of additional

3    time periods from the period within which trial must commence.

4

5         IT IS SO STIPULATED.

6    Dated: July 29, 2020                 Respectfully submitted,

7                                         NICOLA T. HANNA
                                          United States Attorney
8
                                          BRANDON D. FOX
9                                         Assistant United States Attorney
                                          Chief, Criminal Division
10

11                                              /s/
                                          SHAWN T. ANDREWS
12                                        Assistant United States Attorney

13                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                          5
       Case 2:20-cr-00289-MWF Document 27 Filed 07/29/20 Page 6 of 6 Page ID #:107




eedy
                              1         I am MICAH TILLMON'S attorney.  I have carefully
al                                                                                       discussed every
                              2    part of this stipulation and the continuance of
                                                                                   the trial date with
                              3    my client. I have fully informed my client of his
                                                                                     Speedy Trial
                              4    rights. To my knowledge, my client understands
                                                                                   those rights and
                              5    agrees to waive them.  I believe that my client's
                                                                                     decision to give up
                              6    the right to be brought to trial earlier than Febr
                                                                                      uary 9, 2021 is an
                          7       informed and voluntary one.
                          8
                                                                           7/28/2020
y                         9       CAREL ALE                                Date
                                  Attorney for Defendant
                         10       MICAH TILLMON
                         11

                         12            I have read this stipulation and have carefully discussed it
y
                         13       with my attorney. I understand my Speedy Trial rights.    I voluntarily
                     14           agree to the continuan ce of the trial date, and give up my right to

                     15           be brought to trial earlier than February 9, 2021.


                                                                                u l Y '2-g "'1 J»2-0
                                                                                          ,.
                                                                             J
                     16
                                       ��
                     17           MICAH TILLMON                            Date   7
                                  Defendant
                     18
                     19
                     20

                    21

                    22

                    23

                    24
                    25
                    26
                    27
                    28
                                                                     6
